DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 03/31/2022. Claims 1-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 17-22 are allowed.
Regarding to claim 1, 19 and 20, the best prior art found during the prosecution of the application, Waters US Patent Application No.:( US 2012/0058778 A1) hereinafter referred Waters, as in view of Yucek WIPO Patent Application No.:( WO 2019/050942 A1) hereinafter referred Yucek. Water discloses the position of a mobile wireless device using wireless local area network access points (APs) are disclosed herein. The mobile wireless device includes an AP positioning system configured to estimate a position of the mobile wireless device based on locations of wireless local area network APs disposed about the mobile wireless device. The AP positioning system is configured to access an AP database storing AP location information and provide, to the database, one or more medium access controller (MAC) addresses and an area of interest value. The positioning parameters include location information for each AP corresponding to at least one of: the provided MAC addresses and a location within the area of interest. The positioning parameters also include at least one of: signal parameters associated with APs proximate to the wireless device, a geographic area within which each of the MAC address can be received, and an indication of a scan type to use for identifying APs proximate to the wireless device. The wireless system may further include an AP database system comprising the AP position system. The AP database system is configured to store the AP positioning information; and estimate the positions of APs identified by the AP positioning information. Yucek discloses the active access point channels provide information regarding what radio channels are being used by each access point proximate to the mobile wireless device. Some embodiments of the database provide channel information for each access point. Some embodiments may provide for one or more RF channels a count of the total number of access points using each channel.  However, Waters and Yucek fail to teach the frequency coordinator of the location awareness. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the response to a triggering event detected by the access device, receiving the  location determination,  and  communicating the location and the uncertainty to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the uncertainty; and 4receives a list of one or more available frequencies, wherein the list is based on the proximity of the access device to the one or more exclusion zones, and wherein the access device operates according to one or more operating requirements at an available frequency of the one or more available frequencies. The claims 1-14  and 17-22  as a whole and further defined by the latest amendments filed on 03/31/2022. Therefore, claims 1-14  and 17-22  are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642